EXHIBIT 10.1

BGC PARTNERS, INC.

THIRD AMENDMENT TO CREDIT AGREEMENT

This Third Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of September 12, 2013, by and among BGC PARTNERS, Inc., a Delaware
corporation (the “Borrower”), the several financial institutions from time to
time party to the Credit Agreement described below, as Lenders who have executed
this Amendment, and BANK OF MONTREAL, a Canadian chartered bank acting through
its Chicago branch, as Administrative Agent.

PRELIMINARY STATEMENTS

A. The Borrower, the Guarantors, the Lenders, and the Administrative Agent are
parties to that certain Credit Agreement dated as of June 23, 2011, as amended
(the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.

B. The Borrower and the Lenders have agreed to extend the Revolving Credit
Termination Date of the Credit Agreement, all under the terms and conditions set
forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, the Credit Agreement shall be and hereby is amended as follows:

1.1. The definition of the term “Revolving Credit Termination Date” contained in
Section 5.1 of the Credit Agreement shall be amended by replacing the date
“September 23, 2013” appearing therein with the date “October 23, 2013”.

 

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower, the Guarantors, the Administrative Agent and the Lenders
shall have executed and delivered this Amendment.

2.2. After giving effect to the amendments hereunder, each of the
representations and warranties set forth in Section 6 of the Credit Agreement
shall be true and correct in all material respects, except that (a) the
representations and warranties made under Section 6.5 shall be deemed to refer
to the most recent financial statements of the Borrower delivered to the Lenders
and (b) the representations and warranties contained in Section 6.6 shall be
deemed to refer to December 31, 2012.



--------------------------------------------------------------------------------

2.3. Upon giving effect to this Amendment, (a) the Borrower shall be in
compliance in all material respects with all of the terms and conditions of the
Loan Documents and (b) no Unmatured Termination Event, Termination Event,
Default or Event of Default shall have occurred and be continuing thereunder or
shall result after giving effect to this Amendment.

 

SECTION 3. REPRESENTATIONS.

In order to induce the Lenders to execute and deliver this Amendment, the
Borrower hereby represents to the Lenders that as of the date hereof, and after
giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct in all material respects (except that for purposes of
this paragraph (a) the representations contained in Section 6.5 shall be deemed
to refer to the most recent financial statements of the Borrower delivered to
the Lenders and (b) the representations and warranties contained in Section 6.6
shall be deemed to refer to December 31, 2012), and after giving effect to this
Amendment (x) the Borrower is in compliance in all material respects with all of
the terms and conditions of the Loan Documents and (y) no Unmatured Termination
Event, Termination Event, Default or Event of Default exists under the Credit
Agreement or shall result after giving effect to this Amendment.

 

SECTION 4. MISCELLANEOUS.

4.1. As an additional inducement to and in consideration of the Administrative
Agent’s and the Lenders’ acceptance of this Amendment, each Guarantor hereby
acknowledges the execution of this Amendment by the Borrower and acknowledges
that this acknowledgement is not required under the terms of the Credit
Agreement and that the execution hereof by the Guarantors shall not be construed
to require the Lenders to obtain their acknowledgement or consent to any future
amendment, modification or waiver of any term of the Credit Agreement except as
otherwise provided in the Credit Agreement. Each Guarantor hereby agrees that
its obligations as a Guarantor under the Credit Agreement shall apply to all
Obligations as they may be amended by this Amendment. Each Guarantor further
acknowledges and agrees that its obligations as a Guarantor under the Credit
Agreement shall be and remain in full force and effect.

4.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the other Loan Documents, or any other instrument or document
executed in connection therewith, or in any certificate, letter or communication
issued or made pursuant to or with respect to the Credit Agreement, any
reference in any of such items to the Credit Agreement being sufficient to refer
to the Credit Agreement as amended hereby.

 

-2-



--------------------------------------------------------------------------------

4.3. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of New York.

4.4. The Borrower agrees to pay all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent in connection with the credit facilities
and the preparation, execution and delivery of this Amendment, and the documents
and transactions contemplated hereby, including the reasonable fees and expenses
of counsel for the Administrative Agent with respect to the foregoing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-3-



--------------------------------------------------------------------------------

This Third Amendment to Credit Agreement is entered into as of the date and year
first above written.

 

“BORROWER” BGC PARTNERS, INC. By  

/s/ A. Graham Sadler

    Name  

A. Graham Sadler

    Title  

Chief Financial Officer

“GUARANTORS” BGC CAPITAL MARKETS, L.P. By  

/s/ A. Graham Sadler

    Name  

A. Graham Sadler

    Title  

Chief Financial Officer

BGC BROKERS US, L.P. By  

/s/ A. Graham Sadler

    Name  

A. Graham Sadler

    Title  

Chief Financial Officer

BGC PARTNERS, L.P. By  

/s/ A. Graham Sadler

    Name  

A. Graham Sadler

    Title  

Chief Financial Officer

BGC HOLDINGS, L.P. By  

/s/ A. Graham Sadler

    Name  

A. Graham Sadler

    Title  

Chief Financial Officer

 

-4-



--------------------------------------------------------------------------------

NEWMARK & COMPANY REAL ESTATE, INC. By  

/s/ Jeffrey Gural

    Name  

Jeffrey Gural

    Title  

Chairman

G&E REAL ESTATE MANAGEMENT SERVICES, INC. By  

/s/ Stephen M. Merkel

    Name  

Stephen M. Merkel

    Title  

Executive Vice President

 

-5-



--------------------------------------------------------------------------------

Accepted and agreed to as of the date and year last above written.

 

“AGENT” BANK OF MONTREAL, as Administrative Agent By  

/s/ Linda Haven

    Name  

Linda Haven

    Title  

Managing Director

 

-6-



--------------------------------------------------------------------------------

“LENDERS” BANK OF MONTREAL By  

/s/ Linda Haven

    Name  

Linda Haven

    Title  

Managing Director

BANK OF AMERICA, N.A. By  

/s/ Shubhashis De

    Name  

Shubhashis De

    Title  

Assistant Vice President

U.S. BANK NATIONAL ASSOCIATION By  

/s/ Robert L. Barrett

    Name  

Robert L. Barrett

    Title  

Senior Vice President

WELLS FARGO BANK, N.A. By  

/s/ David Michaels

    Name  

David Michaels

    Title  

Senior Vice President

FIFTH THIRD BANK By  

/s/ Lydia Altman

    Name  

Lydia Altman

    Title  

Vice President

 

-7-



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON By  

/s/ Diane Demmler

    Name  

Diane Demmler

    Title  

Vice President

 

-8-